DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I (Claims 31-45) and Species D (Figs. 11-20) in the reply filed on 23 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is too long and contains “configured to” language which is not narrative in form to “assist readers in deciding whether there is a need for consulting the full patent text for details.”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 31 is objected to because of the following informalities: in claim 31, lines 8-9, “the first and second compartment” should be replaced with --the first and the second compartments--, to further limit both compartments, previously established.  Appropriate correction is required. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 36, lines 6-10 and lines 11-14, the claim phrases appear to be claiming multiple flow patterns without linking them together, thus causing a confusing summation. For example, lines 6-10 could be replaced with language such as: 
--the first flow direction being such that water from the body of water flows:
from the first plurality of perforations, through the first compartment, and out of the second plurality of perforations, through the enclosed channel toward the pumping mechanism, and
from the third plurality of perforations, through the second compartment, and out of the fourth plurality of perforations, through the enclosed channel toward the pumping mechanism,--.
	Lines 11-14 pertaining to the second flow direction should be amended in a similar manner as suggested above.
	Additionally, the last line of claim 36 recites “the plurality of perforations,” of which there are four distinct pluralities established. It is believed this is further limiting --the third plurality of perforations--.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-34, 37-41, & 43-45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Ericsson et al. (US 5,438,958), hereinafter referred to as “Ericsson.”
For Claim 31, Ericsson discloses an aquaculture system (as illustrated in Figures 2a-2b), comprising: 
a pen (each of “first 5a, 5b, 5c and second 6a, 6b, and 6c underwater cage arrays, each of said cage arrays comprising an elongated, cage structure generally uniformly spaced relative one another in their respective array,” as illustrated in Figures 1-2b and the accompanying description found in Column 8, lines 43-56) configured to be disposed in a body of water (“the open water mariculture system of the preferred, exemplary embodiment of the present invention,” as illustrated in Figs. 2a-2b, and the accompanying description found in Col. 8, lines 34-42), the pen forming at least a first compartment (36 to the right of the walkway, as illustrated in Figs. 5-6) and a second compartment configured to at least temporarily store aquatic animals during development (35 to the left of the walkway has an interior space, in the same manner as the instant invention, which may contain animals during a portion of their development; it is further noted that Ericsson discloses containing different aquatic species throughout the specification, but specifically in Col. 9), the pen further forming an enclosed channel between and in fluid communication with each of the first compartment and the second compartment (the channel 33 as protected by grating on the walkway 34 separates the two compartments, as noted above, and comprises openings 40, 42, & 46 which are in fluid communication with each compartment, Fig. 5); 
a control system (provided in “a central control/support platform” which controls via the service pipe 33) configured to receive electric power from a power source (a power source is inherent in order to provide the disclosed functions, such as the functioning of the ballast tanks, automated feed dispensing, and control means 44, Col. 12, lines 12-30, for non-limiting example); 
a pumping mechanism (“fish aeration system”) coupled to a wall of the pen (“each cage could be equipped with a fish aeration system,” Col. 5, lines 8-12; note that “an oxygenation diffuser 42 for blowing air into the cages, oxygenating the water, may be provided via the service pipe, and controlled via the support platform,” Col. 9, lines 20-35, in light of the clear illustration of the coupling of the service pipe 33 to the outsides of each aforementioned pen, Fig. 5, in order to keep the service pipe 33 “running the length of the longitudinal axis of said cage,” Col. 12, lines 12-22) forming a portion of the channel (“provided via the service pipe,” Id.), the pumping mechanism configured to provide a desired flow of water through the first and second compartments via the channel in response to receiving electric power from the control system (wherein the aeration of the water within each compartment would affect the flow of water therethrough, thus providing at least some desired movement of water within the device); and 
a set of buoyancy tanks (“ballast tanks”) coupled to the pen and configured to place the pen in a desired position in the body of water (Col. 3, lines 47-60 & Col. 6, line 65-Col. 7, line 22), 
a portion of the control system being in fluid communication with the set of buoyancy tanks and configured to adjust a volume of fluid in at least one buoyancy tank from the set of buoyancy tanks in response to an input (in order to function in the manner discussed in Col. 6, lines 34-43 for example, the dewatering/ballasting procedure of Ericsson controls the “fluid” or the water/ballasting material contained within the respective tank, the amount of ballasting material effecting the buoyancy of the respective tank), the pen being moved from a first position in which the pen is partially submerged in the body of water (Fig. 2b) to a second position in which the pen is fully submerged in the body of water in response to the control system adjusting the volume of fluid in the buoyancy tank (Fig. 2a; note the “ballast control lines” which run through the service pipe, Col. 4, lines 51-66).
For Claim 32, Ericsson discloses the aquaculture system of claim 31, and Ericsson further discloses further comprising: an anchoring system coupled to the pen, the anchoring system configured to restrict a movement of the pen in the body of water (“mooring system” which is used to “maintain the position,” Col. 6, lines 44-55).
For Claim 33, Ericsson discloses the aquaculture system of claim 31, and Ericsson further discloses wherein the pen includes an exterior wall (the side of each barrel cage which forms the outer bound of the first compartment) and an interior wall (a portion of the covering of the walkway, forming the longitudinal middle of each pen, forming the inner bound of the first compartment) collectively forming at least a portion of the first compartment (the inside and outside bounds of 36, as discussed above), the exterior wall defining a first plurality of perforations (the holes on the exterior of each barrel cage, Figs. 5-6) and the interior wall defining a second plurality of perforations (a subset of one or more of the following: holes in at least a portion of the grating around walkway 34 protecting channel 33 including elements 40, elements 42, or elements 46), the first plurality of perforations configured to allow a flow of water into or out of the pen (note the current discussed in Col. 8, lines 43-66, for example), the second plurality of perforations configured to allow a flow of water between the first compartment and the channel (noted in a further contemplation of the device, at least a set of two of the vacuum ports 40 provided in the walkway grating; the vacuum ports disclosed as being able to provide suction or reversed for aeration, into either half of the pen, Col. 12, lines 40-68);
a size of each perforation from each of the first and second plurality of perforations being based at least in part on an average size of the aquatic animals configured to be at least temporarily stored in the first compartment (in order to work as intended, the animals are contained within the bounds of the walls of each cage, see Col. 9, lines 10-35).
For Claim 34, Ericsson discloses the aquaculture system of claim 33, and Ericsson further discloses wherein the exterior wall is a first exterior wall and the interior wall is a first interior wall (discussed above with regard to the first compartment), the pen includes a second exterior wall (the side of the barrel cage which forms the outer bound of the second compartment) and a second interior wall (another portion of the covering of the walkway, forming the longitudinal middle of each pen, forming the inner bound of the second compartment) that collectively form at least a portion of the second compartment (the inner and outer bounds of the second compartment 35), the second exterior wall defining a third plurality of perforations configured to allow a flow of water into or out of the pen (the holes on the exterior of each barrel cage, Figs. 5-6), the second interior wall defining a fourth plurality of perforations (a subset of another one or more of the following: holes in at least a portion of the grating around walkway 34 protecting channel 33 including elements 40, elements 42, or elements 46, different from the aforementioned second plurality of perforations) configured to allow a flow of water between the second compartment and the channel (noted in a further contemplation of the device, at least another set of the vacuum ports 40 provided in the walkway grating can provide suction or can be reversed for aeration, into either compartment of the pen, Col. 12, lines 40-68), 
a size of each perforation from each of the third and fourth plurality of perforations being based at least in part on an average size of the aquatic animals configured to be at least temporarily stored in the second compartment (in order to work as intended, the animals are contained within the bounds of the walls of each cage, see Col. 9, lines 10-35).
For Claim 37, Ericsson discloses the aquaculture system of claim 34, and Ericsson further wherein the first interior wall and the second interior wall partially enclosing the enclosed channel (the aforementioned walls of the walkway form at least a partial enclosure of the service pipe 33, as the walkway at least protects the pipe 33 from above).
For Claim 38, Ericsson discloses the aquaculture system of claim 37, and Ericsson further discloses wherein the pen includes a third exterior wall and a fourth exterior wall (each octagonal end cap of the respective cage array, Fig. 2a, forming the inner and outer boundaries of the radially extending cages 5 & 6), the first interior wall, the second interior wall, the third exterior wall, and the fourth exterior wall collectively enclosing a portion of the channel (the service pipe 33 is enclosed within the respective cage).
For Claim 39, Ericsson discloses the aquaculture system of claim 31, and Ericsson further discloses wherein the pumping mechanism is at least partially submerged in the body of water when in the pen is in the first position (wherein at least a portion of the aerating device that is coupled to the pen/cage of Ericsson would be submerged in order to deliver aerated water to function appropriately).
For Claim 40, Ericsson discloses the aquaculture system of claim 31, and Ericsson further discloses wherein the pen is fully submerged below a surface of the body of water at a depth between 1 meter and 10 meters when in the second position (“at least 10 feet beneath the water surface during mean low tide in case of a tropical storm,” as disclosed in Col. 4, lines 10-22 overlaps the claimed range at 10 meters, thus meeting the claimed limitation).
For Claim 41, Ericsson discloses the aquaculture system of claim 31, and Ericsson further discloses wherein the input received by the control system includes data associated with a current weather condition received from a weather service (“In the case of a major storm, the barrel cage system is designed to be placed in a safe condition,” per the service pipe from the control/central support platform, as discussed in Col. 6, lines 44-68), the control system being configured to adjust the volume of fluid in the at least one buoyancy tank from the set of buoyancy tanks in response to the data received from the weather service indicating that a location of the aquaculture system is within an area of severe local weather (in order to function in the manner discussed in Col. 6, lines 34-43 for example, the dewatering/ballasting procedure of Ericsson controls the “fluid” or the water/ballasting material contained within the respective tank, the amount of ballasting material effecting the buoyancy of the respective tank).
For Claim 43, Ericsson discloses the aquaculture system of claim 31, and Ericsson further discloses wherein the control system is configured to adjust the volume of fluid in the at least one buoyancy tank from the set of buoyancy tanks to place the pen in a third position different from the first position and the second position, the pen being disposed above a surface of the body of water when in the third position (during the ballasting and dewatering procedures as discussed by Ericsson; the third position being, for example, the travel or transit position).
For Claim 44, Ericsson discloses the aquaculture system of claim 31, and Ericsson further discloses wherein the pen defines a longitudinal axis, the set of buoyancy tanks includes at least a first buoyancy tank coupled to the pen on a first side of the longitudinal axis and a second buoyancy tank coupled to the pen on a second side of the longitudinal axis opposite the first side (wherein each of the ballasts 24 & 25 are disclosed as having multiple compartments; there are multiple tanks present on opposite longitudinal sides of the cage, meeting both the first and second tank limitations, the longitudinal axis is as defined by the walkway, “multi-compartmented ballast pontoons at each end of the tanks may have a circular, octagonal, or even square cross sectional configurations,” Col. 3, lines 35-44), the control system configured to adjust the volume of fluid in at least one of the first buoyancy tank or the second buoyancy tank to move the pen between the first position and the second position (in order to function in the manner discussed in Col. 6, lines 34-43 for example, the dewatering/ballasting procedure of Ericsson controls the “fluid” or the water/ballasting material contained within the respective tank, the amount of ballasting material effecting the buoyancy of the respective tank).
For Claim 45, Ericsson discloses the aquaculture system of claim 44, and Ericsson further discloses wherein the control system is configured to adjust the volume of fluid in each of the first buoyancy tank and the second buoyancy tank at the same time to move the pen between the first position and the second position (the ballasts of Ericsson are configured to have the volumes of internal fluid air: water changed at the same rate by the controller, as discussed above, to raise and lower the entire system within the body of water, as discussed above; it is noted that the functional recitation of the adjustment of fluid must rise to a structural distinction over the prior art in an apparatus claim).

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 & 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson as applied to claims 31-34, 39-41, & 43-45 above. 
For Claim 35, Ericsson discloses the aquaculture system of claim 34.
Ericsson is silent to wherein the size of each perforation from each of the third and fourth plurality of perforations being different from the size of each perforation from each of the first and second plurality of perforations.
However, Ericsson discloses the cultivation of multiple different species within the cages of the device (throughout the specification, but note Col. 9, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the different compartments of the pen of Ericsson with different sized openings, in order to allow the maximum amount of sea water circulation within the compartments, while also containing the different species. In other words, by providing the biggest apertures possible, circulation is promoted. This modification would be further obvious since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For Claim 36, Ericsson discloses the aquaculture system of claim 34, and Ericsson further discloses wherein the pumping mechanism (the aeration or suction system, discussed above) is configured to transition between a first state in which the pumping mechanism provides the flow of water through the pen in a first flow direction and a second state in which the pumping mechanism provides the flow of water through the pen in a second flow direction opposite the first flow direction (note that the vacuum/aeration system is reversed to function in each state, Col. 13, lines 1-17), 
the first flow direction being such that water flows from the body of water (environment outside the device), through the first compartment from the first plurality of perforations and out of the second plurality of perforations (through the outside wall of the device, discussed above, and through at least a set of two of the vacuum ports 40, outlined above), through the second compartment from the third plurality of perforations and out of the fourth plurality of perforations (in a similar manner as in the first compartment, water naturally flows through the outside wall of the device, and a user can selectively use the aforementioned fourth plurality of perforations to separate a portion of the population), and through the enclosed channel (as discussed in Col. 12, lines 55-57) toward the pumping mechanism (located in the central control/support platform), and 
the second flow direction being such that water flows through the pumping mechanism (the control signal originates from the pump in an automated fashion, Col. 3, lines 26-34 and as outlined above) and the enclosed channel (in the aeration state, Id.), through the first compartment from the second plurality of perforations and out of the first plurality of perforations (pumping through the aeration holes, a subset of the first plurality of perforations outlined in the discussion of claim 31 above, pushing aerated water from the walkway toward the outside wall), and through the second compartment from the fourth plurality of perforations and out of the plurality of perforations (in the same manner as in the first compartment, pushing aerated water from the walkway toward the respective outside wall).
Ericsson is silent to the second flow direction originating from the body of water.
In order to function as intended, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide environmental or ambient water to the reversible pump of the device of Ericsson, when functioning as an aerator, as it would be easier for the aquatic animals to absorb supplemental air provided in the ambient water. Additionally, it is less likely for the air to bubble or settle out, when aerated into the ambient water source, yielding predictable results to one of ordinary skill in the art.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson as applied to claims 31-34, 39-41, & 43-45 above, and further in view of Fernandez Gomez et al. (US 20180148140, “Gomez”).
For Claim 42, Ericsson discloses the aquaculture system of claim 31.
Ericsson further discloses wherein the volume of fluid in the at least one buoyancy tank from the set of buoyancy tanks when the pen is in the first position is greater than the volume of fluid in the at least one buoyancy tank from the set of buoyancy tanks when the pen is in the second position (note that “fluid” is the water or ballasting material contained within the respective tank, the amount of ballasting material must be larger when the device is lower in the water versus when the device is higher in the water, meeting the claim limitation). 
However, if Ericsson is found to not disclose the contained volume of fluid of each respective tank is greater at the first position than at the second position, then Gomez teaches the adjustment of the volume of ballast material within the downward impelling means depending on the desired buoyancy of the overall device [0041].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify each of the ballast tanks of the device of Ericsson above with the ability to change the contained volume of fluid as taught by Gomez in response to the desired buoyancy (noted above in the disclosure of Ericsson), in order to provide the ballast tanks with a larger footprint to protect the device from floating debris near the surface of the water, yielding predictable results to one of ordinary skill in the art.

Conclusion
The cited prior art made of record both in this application and in the parent, and not relied upon is considered pertinent to applicant's disclosure.
Special attention is drawn to the disclosure of US 20180141622 A1 for disclosure of ballasting a device in a body of water, and to the disclosure of US 2006/0033674 for the disclosure of one or more disclosed elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643